DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 07/14/2022. Claims1, 7, 9-12, 14, 20, 22-24, 26-39 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 07/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10043537 and 10586554 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Shimakawa teaches an electronic apparatus comprising:  a voice input receiver (see Figure 1, microphone 2b); a communicator comprising circuitry configured to communicate with at a plurality of external apparatuses (see Figure 1, IEEE network 1394 and see col. 4, lines 51, communicating with external devices); and  a processor (see col. 14, lines 2-6, implemented on a general purpose computer) configured to: obtain a text input corresponding to one of the first user input or the second user input (see col. 5, lines 56-col. 6, lines 10, where the speech recognition is performed on the input speech and determines candidates where such is based on using only one of the recognition dictionaries 41 a-41 d); perform an operation for an application from among a plurality of applications to execute a control command which corresponds to the text input, the application being related to the control command (see col. 6, lines 20-25 and col. 13, lines 32-36, where the Av/C command is output to the target node via IEEE1394 network controller and the IEEE network 3 and see example on col. 8, lines 7-9, where DVD based on speech command power on exists state 0 and enters state 1). However, Shimakawa does not specifically teach based on a wakeup keyword included in a voice signal being received through the voice input receiver process a second user voice input received through the voice input receiver.
Tan does teach based on a wakeup keyword included in a voice signal being received through the voice input receiver process a second user voice input received through the voice input receiver(see [0026], where when voice trigger function is on then it waits to receive a specific phrase as a voice trigger to enter into full recognition mode and see Figure 3, where after left side in 242 is performed then step 244 is performed of receipt of user command and see step 244m where device receives user voice command). However, Shimakawa in view of Tan do not specifically teach based on a trigger signal being received associated with a user input at a first external apparatus including an external voice input receiver, the user input corresponding to a manipulation of a predetermined button of the first external apparatus, process a first user voice input received through the external voice input receiver of the first external apparatus, and deactivate a function associated with any user voice input received through the voice input receiver while the trigger signal continues to be received from the first external apparatus.
Yen does teach based on a trigger signal being received associated with a user input at a first external apparatus including an external voice input receiver (see Figure 1, remote control 102 and TV 101), the user input corresponding to a manipulation of a predetermined button of the first external apparatus (see [0006], where a remote control comprises a button which is enabled by a user), process a first user voice input received through the external voice input receiver of the first external apparatus (see [0006], where accept speech processing from the microphone of the remote control), and deactivate a function associated with any user voice input received through the voice input receiver while the trigger signal continues to be received from the first external apparatus (see [0006], where speech commands are only accepted from the remote control, thereby not accepting speech commands from the further microphone and see [0015]). Further, Yen teaches, in paragraph [0006] and [0015] specifically disclose various options which enable or disable speech commands from the remote control microphone or the further microphone (TV). It is noted in [0006], that when the button is pressed that the speech commands can be accepted from the remote control only and therefore implying that speech commands from the TV would not be permitted during this time period of the switch. Therefore, this meets the claim limitation as newly amended of "...associated with the user input corresponding to the manipulation of the predetermined button of the first external apparatus ..." as the remote control mic is interpreted to be the external apparatus and the TV mic is interpreted to be the voice acquiring apparatus for which the microphone would be disabled while the switch is operative for the remote control to accept speech commands. With respect to the amendment to the last limitation of the claim, the amendment notes that the wakeup keyword is received at the voice input receiver while the external voice input receiver of the first external apparatus is deactivated. As noted above, Yen has various modes of operations which includes the deactivation of the remote control while the TV is enabled (voice input receiver) to receive voice commands via the switch on the remote control (external apparatus).
However, Shimakawa in view of Tan in view of Yen do not specifically teach or disclose the limitations of “in the operation state, based on a wakeup keyword included in a voice signal being received through the voice input receiver, process a second user voice input received through the voice input receiver while a function associated with the external voice input receiver of the first external apparatus is deactivated” … “wherein the operation state corresponds to a state in which the processor is configured to be able to receive both the trigger signal and the wakeup keyword, and the processor is configured to await receipt of one of the trigger signal and the wakeup keyword in the operation state.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chambers (US 2003/0028382) is cited to disclose voice dictation and command input modes by way of a button press. Woestemeyer (US 2003/0055643) is cited to disclose deactivation of voice input by pressing a button (see [0006], claim 2). Liu (US 2009/0248413) is cited to disclose turning off the microphone function (see [035]) by way of a button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
09/11/2022